United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-694
Issued: May 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated December 21, 2005. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits on
the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
On January 17, 1996 appellant, a 40-year-old mail handler, injured her right wrist and
right elbow while pulling mail. She filed a claim for benefits, which the Office accepted for
lateral epicondylitis, right elbow, epicondyle release surgery and stellate ganglion blocks.
Appellant returned to work on April 8, 1996 on limited duty and stopped working on

August 20, 1996. The Office paid appropriate compensation.1 Appellant returned to work with
the employing establishment on September 27, 1997, but went off work again on
November 12, 1998. The Office expanded appellant’s claim to accept the condition of left carpal
tunnel syndrome on November 16, 1998, for which she underwent surgery on January 18, 1999.
The Office subsequently authorized a right shoulder arthroscopy for right rotator cuff repair with
subacromial decompression and distal clavicle excision. Dr. William B. Wolf, Board-certified in
orthopedic surgery and the attending physician, performed this procedure on August 31, 2000.
Appellant has not returned to work since November 11, 1998.
In a report dated September 15, 2003, Dr. Wolf stated that appellant had some occasional
catching in the front of her right shoulder but was essentially doing well a few years after her
shoulder surgery. Appellant stated that she had good range of motion and was able to return to
work notwithstanding the occasional catching in her shoulder; she denied having numbness and
tingling in her hands. Dr. Wolf noted no swelling, edema or erythema or unusual adenopathy,
and stated that appellant had full range of motion of the neck with no sternoclavicular or
acromioclavicular tenderness. He advised that she was able to return to unrestricted duty, stated
that she was able to “lift whatever she wants” and opined that the occasional catching in her
shoulder would resolve.
On August 6, 2004 the employing establishment offered appellant a job as a mail
processor/machine operator based on Dr. Wolf’s September 15, 2003 report and work capacity
evaluation. The job description indicated that appellant would operate mail processing machines
and other specified routine maintenance tasks, as necessary. It stipulated that appellant could
continuously lift up to 50 pounds, sit, stand, walk, climb, bend/twist, push/pull, reach above the
shoulder, operate a motor vehicle and perform simple grasping and keyboarding for eight hours
per day.
In a report dated August 12, 2004, Dr. Barry P. Boden, Board-certified in orthopedic
medicine and the new attending physician, stated that appellant reported complaints of right
shoulder pain. He noted that appellant experienced discomfort with overhead activity and
extension mostly along the inferolateal aspect of the shoulder. Dr. Boden related that appellant
believed Dr. Wolf, the previous treating physician, did not respond to her complaints of shoulder
pain, which had been persistent since the August 2000 surgery. He stated that x-rays of her right
shoulder revealed a subacromial decompression and distal clavicle excision. In addition,
Dr. Boden noted an irregularity at the anterior acromion where the surgery was performed,
indicating possible loose acromion or loose fragment.
Dr. Boden advised that appellant was experiencing right shoulder residual pain, status
post decompression. He administered a cortisone shot to alleviate the pain and stated that, if her
symptoms did not improve within the next month, she would have a magnetic resonance imaging
(MRI) scan and computerized axial tomography scan performed prior to her next appointment.

1

These facts are set forth in a Board decision dated February 16, 1999, Docket No. 99-2584, and are herein
incorporated by reference. That decision adjudicated whether an overpayment was made to appellant, an issue
which has no bearing on the instant case.

2

A work capacity evaluation form, dated August 12, 2004, signed by Dr. Boden indicated
that appellant was restricted from lifting more than 20 pounds, occasionally. Dr. Boden
indicated that these restrictions were temporary.
In a report dated September 17, 2004, Dr. Boden stated:
“[Appellant] returns to the office ... for reevaluation. The patient is status post right
shoulder decompression by Dr. Wolf in 2000. She also underwent carpal tunnel release
... on the right side. [Appellant] underwent a cortisone injection and was referred to
physical therapy. The patient states that she did not receive any relief from either
treatment. [Appellant] complains of persistent pain in the anterior aspect of the shoulder.
She is also experiencing discomfort in the right trapezial area. In addition [appellant]
reports occasional cold sensation in the right hand. She previously had an MRI [scan] of
her neck within the last year which showed a disc bulge but no herniation.”
Dr. Boden concluded:
“The assessment plan is that [appellant] is suffering from right shoulder pain consistent
with persistent impingement syndrome.... The patient is also experiencing trapezial
spasm. [Appellant] was referred for an MRI [scan] of her right shoulder and will return
with the films of her neck and shoulder. She was also referred for an EMG to rule out a
peripheral versus cervical radiculopathy. [Appellant] will follow up in the office in three
to four weeks with the results.”
By letters dated January 24 and July 7, 2005, the Office advised appellant that a suitable
position was available and that pursuant to 5 U.S.C. § 8106(c)(2),2 she had 30 days to either
accept the job or provide a written explanation for refusing the offer. The Office advised her that
it would be terminating her compensation pursuant to section 8106(c)(2) based on her refusal to
accept a suitable position which reflected her ability to work as a mail processor/machine
operator for eight hours per day. The Office stated that it had reviewed the employing
establishment’s job offer and found that it was in accordance with the work restrictions outlined
by Dr. Boden in his August 12, 2004 report. The Office advised that, if appellant refused the job
without justifiable cause or failed to report to work within 30 days, it would terminate her
compensation.
By decision dated December 21, 2005, the Office terminated appellant’s compensation
benefits on the grounds that she refused an offer of suitable work.
LEGAL PRECEDENT
Once the Office accepts a claim it has the burden of justifying termination or
modification of compensation benefits. Under section 8106(c)(2) of the Federal Employees’
Compensation Act3 the Office may terminate the compensation of an employee who refuses or

2

5 U.S.C. § 8106(c)(2).

3

5 U.S.C. § 8101 et seq.

3

neglects to work after suitable work is offered to, procured by, or secured for the employee.4
Section 10.517 of the Office’s regulations provides that an employee who refuses or neglects to
work after suitable work has been offered or secured has the burden of showing that such refusal
or failure to work was reasonable or justified and shall be provided with the opportunity to make
such a showing before a determination is made with respect to termination of entitlement to
compensation.5
Before compensation can be terminated, however, the Office has the burden of
demonstrating that the employee can work; setting for the specific restrictions, if any, on the
employee’s ability to work, and has the burden of establishing that a position has been offered
within the employee’s work restrictions, setting forth the specific job requirements of the
position.6 However, all of appellant’s medical conditions, whether work related or not, must be
considered in assessing the suitability of the position.7
To justify termination, the Office must show that the work offered was suitable and must
inform appellant of the consequences of refusal to accept such employment.8 This burden of
proof is applicable if the Office terminates compensation under 5 U.S.C. § 8106(c) for refusal to
accept suitable work.
ANALYSIS
The determination of whether an employee has the physical ability to perform a modified
position offered by the employing establishment is primarily a medical question that must be
resolved by the medical evidence.9 In the instant case, Dr. Wolf indicated in his September 15,
2003 report and work capacity evaluation that appellant was ready to return to work with no
limitations, other than the 50-pound lifting restriction. The employing establishment offered
appellant a job on August 6, 2004 as a mail processor/machine operator based on Dr. Wolf’s
report and work capacity evaluation. However, appellant subsequently submitted an August 12,
2004 report from her new treating physician, Dr. Boden, which indicated that she was
experiencing discomfort with overhead activity and extension in her right shoulder. Due to these
increasing symptoms in her work-related right shoulder condition, Dr. Boden increased
appellant’s lifting restriction to 20 pounds. He stated that x-rays of her right shoulder revealed a
subacromial decompression and distal clavicle excision, and noted “irregularity” in the anterior
acromion where the surgery had been performed, which indicated possible loose acromion or
fragments. In his September 17, 2004 report, Dr. Boden indicated that appellant had not
received any relief from physical therapy or cortisone injection and continued to experience
4

Patrick A. Santucci, 40 ECAB 151 (1988); Donald M. Parker, 39 ECAB 289 (1987).

5

20 C.F.R. § 10.517; see also Catherine G. Hammond, 41 ECAB 375 (1990).

6

Linda Hilton, 52 ECAB 476, 481 (2001).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(b)(4) (December 1993).
8

See John E. Lemker, 45 ECAB 258 (1993).

9

Robert Dickinson, 46 ECAB 1002 (1995).

4

persistent pain in the anterior aspect of the shoulder, discomfort in the right trapezial area, and
occasional cold sensation in the right hand. He stated that appellant was referred for an MRI
scan of her right shoulder and neck and for an EMG to rule out a peripheral versus cervical
radiculopathy.
Once appellant submitted this additional medical evidence indicating that she had greater
physical restrictions than those upon which the mail processor/machine operator position was
based, the offered position was no longer suitable. The Office was required to consider those
conditions, regardless of etiology, prior to the July 2005 determination that the job offer was
suitable.10 The Office, however, failed to consider appellant’s increased lifting restriction,
worsening symptomatology and referral for further diagnostic testing in determining whether the
position it offered to appellant was suitable.
As it is the Office’s burden of proof to establish that appellant refused a suitable position,
the Office did not meet its burden of proof in this case to terminate appellant’s compensation
benefits pursuant to 5 U.S.C. § 8106.11 Accordingly, the Board will reverse the Office’s
December 21, 2005 decision.
CONCLUSION
The Board finds that the Office did not meet its burden to terminate appellant’s
compensation benefits pursuant to 5 U.S.C. § 8106.

10

See 20 C.F.R. § 10.124(c).

11

Barbara R. Bryant, 47 ECAB 715 (1996).

5

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2005 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: May 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

